ACCEPTED
                                                                                           04-15-00114-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     12/28/2015 9:06:21 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK


                              No 04-15-00114-CV
                                                                       FILED IN
                                                                4th COURT OF APPEALS
                        IN THE FOURTH COURT OF APPEALS           SAN ANTONIO, TEXAS
                               SAN ANTONIO, TEXAS               12/28/15 9:06:21 PM
                                                                  KEITH E. HOTTLE
                                                                        Clerk

   HARI PRASAD KALAKONDA AND LATHA KALAKONDA, Appellants
                            v.
               ASPRI INVESTMENTS, LLC, Appellee


                    On Appeal from 45th Judicial District Court
                of Bexar County, Texas, Cause No: 2014-CI-16394,
                  the Honorable Judge Karen H. Pozza, presiding.


            APPELLANTS’ MOTION TO EXTEND TIME TO FILE
                     MOTION FOR REHEARING



      Appellants, Hari Prasad Kalakonda and Latha Kalakonda, respectfully file this

motion, and would show the court as follows:

   1. The deadline for filing the appellants’ motion is December 28th, 2015.

   2. Appellants need a fourteen day extension (until Jan 11th 2016).

   3. Appellants are not ready with the motion yet and need more time to review,

      research and prepare.

   4. This is the first extension sought by the appellants.




                                           1
                               PRAYER FOR RELIEF

      For the reasons set forth above, Appellants respectfully request that this Court

grant them a fourteen day extension (until Jan 11th 2016) to file their Motion for

rehearing.

                                              Respectfully submitted.

                                              /s/ Hari Prasad Kalakonda
                                              /s/ Latha Kalakonda

                                              Hari Prasad Kalakonda
                                              Latha Kalakonda
                                              5002, Newcastle Ln,
                                              San Antonio, Texas – 78249
                                              Tel: 210 687 4988
                                              email: smfoodmart@yahoo.com
                                              PRO-SE APPELLEANTS




                                          2
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
instrument was served via eFile (to the extent the same was possible) and via facsimile
(to the extent service through said eFile was not possible) at the same time as the
foregoing was e-filed with the Court on December 28th, 2015.

      Michael D. Conner
      State Bar No. 04688650
      1415 Louisiana, 36th Floor
      Houston, Texas 77002
      Telephone: (713) 220-9162
      Facsimile: (713) 223-9319
      Email: mconner@hirschwest.com

      Eric S. Lipper
      State Bar No. 12399000
      1415 Louisiana, 36th Floor
      Houston, Texas 77002
      Telephone: (713) 220-9182
      Facsimile: (713) 223-9319
      Email: elipper@hirschwest.com

      Frederick L. Fuhr
      T.B.A. No. 00798193
      107 Landing Blvd., Ste. F
      League City, Texas 77573
      Telephone 281.332.1400
      Facsimile 281.332.8885
      Email: ffuhr@aol.com

      ATTORNEYS FOR APPELLE

                                                     /s/ Hari Prasad Kalakonda
                                                     /s/ Latha Kalakonda
                                                     Hari Prasad Kalakonda
                                                     Latha Kalakonda
                                                     PRO-SE APPELLEANTS




                                          3